UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 28, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund III Securities owned by the Fund on February 28, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 7.93% (Cost $84,311,749) Automobile Manufacturers 0.20% Ford Motor Co., Note 7.450% 07-16-31 CCC+ $2,755 2,210,888 Consumer Finance 0.31% General Motors Acceptance Corp., Bond 8.000 11-01-31 BB+ 3,000 3,308,007 Electric Utilities 3.58% Black Hills Corp., Note 6.500 05-15-13 BBB- 15,000 15,243,075 DPL, Inc., Sr Note 6.875 09-01-11 BBB- 5,036 5,358,646 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 15,000 14,741,745 Kentucky Power Co., Sr Note, Ser D 5.625 12-01-32 BBB 3,565 3,394,504 Gas Utilities 1.19% Southern Union Co., Jr Sub Note Ser A (P) 7.200 11-01-66 BB 12,900 12,936,533 Integrated Oil & Gas 0.52% Amerada Hess Corp., Note 7.125 03-15-33 BBB- 5,000 5,607,595 Multi-Utilities 1.10% DTE Energy Co., Sr Note 6.375 04-15-33 BBB- 7,500 7,918,185 TECO Energy, Inc., Note 7.000 05-01-12 BB 3,810 4,000,500 Oil & Gas Refining & Marketing 1.03% Valero Energy Corp., Note 7.500 04-15-32 BBB 9,500 11,183,476 Page 1 John Hancock Preferred Income Fund III Securities owned by the Fund on February 28, 2007 (unaudited) Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 8.68% (Cost $96,849,120) Diversified Banks 3.16% Credit Agricole Preferred Funding Trust, 7.00%, 1/29/49 A $9,000 9,124,200 Lloyds TSB Bank Plc, 6.90%, 11-29-49 (United Kingdom) A+ 25,000 25,125,000 Electric Utilities 0.70% DPL Capital Trust II, 8.125%, 09-01-31 BB+ 6,225 7,594,500 Gas Utilities 1.29% KN Capital Trust I, 8.56%, Ser B, 04-15-27 B- 8,735 8,875,913 KN Capital Trust III, 7.63%, 04-15-28 B- 4,960 5,078,703 Integrated Telecommunication Services 1.38% TCI Communications Financing Trust III, 9.65%, 03-31-27 BBB- 14,210 14,923,740 Investment Banking & Brokerage 0.93% HBOS Capital Funding L.P., 6.85%, 03-29-49 (United Kingdom) A 10,000 10,088,000 Multi-Utilities 0.89% Dominion Resources Capital Trust I, 7.83%,12-01-27 BB+ 9,097 9,645,876 Other Diversified Financial Services 0.33% JPM Capital Trust I, 7.54%, 01-15-27 A 3,447 3,574,746 Issuer Shares Value Common stocks 3.06% (Cost $24,145,076) Electric Utilities 0.78% Great Plains Energy, Inc. 271,247 8,433,069 Independent Power Producers & Energy Traders 1.59% TXU Corp. 260,000 17,199,000 Integrated Oil & Gas 0.24% BP Plc, American Depositary Receipt (ADR) (United Kingdom) 42,094 2,594,674 Page 2 John Hancock Preferred Income Fund III Securities owned by the Fund on February 28, 2007 (unaudited) Multi-Utilities 0.45% CH Energy Group, Inc. 20,600 975,616 TECO Energy, Inc. 235,000 3,940,950 Credit Issuer, description rating (A) Shares Value Preferred stocks 78.54% (Cost $859,900,331) Agricultural Products 1.47% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 195,000 15,886,416 Automobile Manufacturers 2.49% Ford Motor Co., 7.50% CCC+ 761,385 14,732,800 General Motors Corp., 7.25%, Ser 07-15-41 B- 50,641 1,015,858 General Motors Corp., 7.375%, Ser 05-15-48 Caa1 558,194 11,247,609 Broadcasting & Cable TV 1.69% Comcast Corp., 7.00% BBB+ 119,900 3,103,012 Comcast Corp., 7.00%, Ser B BBB+ 587,556 15,194,198 Consumer Finance 2.38% Ford Motor Credit Co., 7.60% B1 25,000 552,500 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 250,000 6,477,500 HSBC Finance Corp., 6.875% AA- 636,118 16,163,758 SLM Corp., 6.00% A 64,195 1,538,754 SLM Corp., 6.97%, Ser A BBB+ 18,800 996,400 Diversified Banks 5.93% BAC Capital Trust II, 7.00% A+ 94,600 2,382,974 BAC Capital Trust III, 7.00% A+ 22,000 554,400 BAC Capital Trust IV, 5.875% A+ 131,400 3,175,938 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 960,000 23,328,000 Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 (Spain) A 100,000 2,508,000 USB Capital VIII, 6.35%, Ser 1 A+ 269,700 6,764,076 USB Capital X, 6.50% A+ 85,000 2,153,900 Wachovia Preferred Funding Corp., 7.25%, Ser A A 674,800 18,941,636 Wells Fargo Capital Trust IV, 7.00% AA- 177,800 4,461,002 Page 3 John Hancock Preferred Income Fund III Securities owned by the Fund on February 28, 2007 (unaudited) Electric Utilities 10.65% Cleveland Electric Financing Trust I, 9.00% BB+ 27,400 711,852 Consolidated Edison, Inc., $5.00, Ser A BBB+ 30,000 2,760,000 Consolidated Edison, Inc., 7.25% A- 56,000 1,428,000 DTE Energy Trust II, 7.50% BB+ 36,600 950,502 Entergy Mississippi, Inc., 7.25% A- 113,668 2,865,570 FPC Capital I, 7.10%, Ser A BB+ 746,700 18,742,170 FPL Group Capital Trust I, 5.875% BBB+ 490,000 11,941,300 Georgia Power Capital Trust V, 7.125% BBB+ 156,100 3,963,379 Georgia Power Co., 6.00%, Ser R A 730,000 18,359,500 HECO Capital Trust III, 6.50% BBB- 130,000 3,513,900 Interstate Power & Light Co., 7.10%, Ser C BBB- 354,900 9,793,040 Interstate Power & Light Co., 8.375%, Ser B Baa2 54,500 1,723,563 Northern States Power Co., 8.00% BBB- 84,550 2,181,390 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 130,000 3,440,944 PPL Energy Supply, LLC, 7.00% BBB 633,770 16,471,682 Southern California Edison Co., 6.00%, Ser C BBB- 30,000 3,084,375 Southern California Edison Co., 6.125% BBB- 20,000 2,066,250 Virginia Power Capital Trust, 7.375% BB+ 447,600 11,346,660 Gas Utilities 3.21% Laclede Capital Trust I, 7.70% BBB+ 82,000 2,107,400 Southern Union Co., 7.55%, Ser A BB 449,000 11,682,980 Southwest Gas Capital II, 7.70% BB 810,250 20,993,578 Hotels, Resorts & Cruise Lines 0.28% Hilton Hotels Corp., 8.00% BB+ 118,600 3,024,300 Integrated Telecommunication Services 2.63% Telephone & Data Systems, Inc., 6.625% BBB- 480,000 11,870,400 Telephone & Data Systems, Inc., 7.60%, Ser A BBB- 492,976 12,408,206 Verizon New England, Inc., 7.00%, Ser B A3 166,400 4,181,632 Page 4 John Hancock Preferred Income Fund III Securities owned by the Fund on February 28, 2007 (unaudited) Investment Banking & Brokerage 9.37% Fleet Capital Trust IX, 6.00% A+ 469,200 11,608,008 Goldman Sachs Group, Inc., 6.20%, Ser B A 240,000 6,264,000 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A- 793,400 19,946,076 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 142,500 7,182,000 Merrill Lynch Preferred Capital Trust III, 7.00% A 417,017 10,633,933 Merrill Lynch Preferred Capital Trust IV, 7.12% A 232,700 5,987,371 Merrill Lynch Preferred Capital Trust V, 7.28% A 373,700 9,686,304 Morgan Stanley Capital Trust III, 6.25% A- 764,025 18,978,381 Morgan Stanley Capital Trust IV, 6.25% A- 393,925 9,887,517 Morgan Stanley Capital Trust VI, 6.60% A- 50,000 1,271,000 Life & Health Insurance 5.45% Lincoln National Capital VI, 6.75%, Ser F A- 304,000 7,788,480 MetLife, Inc., 6.50%, Ser B BBB 1,108,850 29,417,791 Phoenix Cos., Inc. (The), 7.45% BBB 554,449 13,988,748 PLC Capital Trust IV, 7.25% BBB+ 141,400 3,598,630 PLC Capital Trust V, 6.125% BBB+ 83,300 2,057,510 Prudential Plc, 6.50% (United Kingdom) A- 83,500 2,153,465 Movies & Entertainment 1.89% Viacom Inc., 6.85% (Class B) BBB 821,800 20,528,564 Multi-Line Insurance 3.83% Aegon NV, 6.375% (Netherlands) A- 241,265 6,161,908 Aegon NV, 6.50% (Netherlands) A- 150,850 3,839,133 ING Groep NV, 7.05% (Netherlands) A 603,970 15,183,806 ING Groep NV, 7.20% (Netherlands) A 641,000 16,262,170 Multi-Utilities 7.00% Aquila, Inc., 7.875% B2 266,707 6,689,012 Avista Corp., $6.95, Ser K BB- 129,860 13,050,930 BGE Capital Trust II, 6.20% BBB- 786,528 19,403,646 DTE Energy Trust I, 7.80% BB+ 229,400 5,794,644 PNM Resources, Inc., 6.75%, Conv BBB- 305,999 16,077,187 PSEG Funding Trust II, 8.75% BB+ 462,275 11,986,791 Public Service Electric & Gas Co., 5.05%, Ser D BB+ 30,000 2,782,500 Oil & Gas Exploration & Production 3.94% Chesapeake Energy Corp., 6.25%, Conv (G) B+ 7,330 1,891,140 Devon Energy Corp., 6.49%, Ser A BB+ 25,250 2,567,609 Nexen, Inc., 7.35% (Canada) BB+ 1,494,079 38,203,600 Page 5 John Hancock Preferred Income Fund III Securities owned by the Fund on February 28, 2007 (unaudited) Other Diversified Financial Services 7.57% ABN AMRO Capital Funding Trust V, 5.90% A 665,400 16,235,760 ABN AMRO Capital Funding Trust VI, 6.25% A 353,900 8,996,138 Citigroup Capital VII, 7.125% (G) A+ 28,042 706,658 Citigroup Capital VIII, 6.95% A+ 241,200 6,119,244 Citigroup Capital X, 6.10% A+ 720,000 17,942,400 DB Capital Funding VIII, 6.375% A 228,500 5,895,300 JPMorgan Chase Capital XI, 5.875%, Ser K A 985,000 23,925,650 JPMorgan Chase Capital XIV, 6.20%, Ser N A 25,000 624,250 JPMorgan Chase Capital XVI, 6.35% A 60,000 1,508,400 Real Estate Investment Trusts 3.63% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB 151,600 3,812,740 Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB 118,500 2,998,050 Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB 638,100 16,048,215 Public Storage, Inc., 6.18%, Depositary Shares, Ser D BBB+ 20,000 493,200 Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 450,000 11,227,500 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 184,530 4,722,123 Regional Banks 2.23% PFGI Capital Corp., 7.75% A 926,900 24,099,400 Reinsurance 0.28% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB 127,800 3,085,092 Specialized Finance 0.49% CIT Group, Inc., 6.35%, Ser A BBB+ 70,000 1,838,200 Repsol International Capital Ltd., 7.45%, Ser A (Cayman Islands) BB+ 137,000 3,486,650 Thrifts & Mortgage Finance 0.79% Abbey National Plc, 7.375% (United Kingdom) A+ 339,000 8,573,310 Wireless Telecommunication Services 1.34% United States Cellular Corp., 7.50% BBB- 565,200 14,525,640 Page 6 John Hancock Preferred Income Fund III Securities owned by the Fund on February 28, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 1.79% (Cost $19,400,000) Government U.S. Agency 1.79% Federal Home Loan Bank, Discount Note 5.14 03-01-07 AAA $19,400 19,400,000 Total investments (Cost $1,084,606,276) 100.00% Page 7 John Hancock Preferred Income Fund III Footnotes to Schedule of Investments February 28, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (G) Security rated internally by John Hancock Advisers, LLC. (P) Represents rate in effect on February 28, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $15,886,416 or 1.47% of the Fund's net assets as of February 28, 2007. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on February 28, 2007, including short-term investments, was $1,084,606,276. Gross unrealized appreciation and depreciation of investments aggregated $27,239,109 and $28,841,166, respectively, resulting in net unrealized depreciation of $1,602,057. Footnotes to Schedule of Investments - Page 1 John Hancock Preferred Income Fund III Financial futures contracts February 28, 2007 (unaudited) Number of Open contracts contracts Position Expiration Depreciation U.S. 10-Year Treasury Note 1,100 Short Jun 07 $863,451 Financial futures contracts John Hancock Preferred Income Fund III Interest rate swap contracts February 28, 2007 (unaudited) Rate type Notional Payments made Payments received Termination amount by Fund by Fund date Appreciation $35,000,000 4.00% (a) 3-month LIBOR Apr 09 $717,610 (a) Fixed rate Interest rate swap contracts ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 30, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: April 30, 2007
